Citation Nr: 0102219	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right leg.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran, who had active service from 
August 1966 to July 1970, appealed that decision.  A personal 
hearing was conducted at the RO in June 1999, and the veteran 
testified at a Board hearing by videoconference in November 
2000. 


FINDINGS OF FACT

1.  By rating decision in June 1987, claims of entitlement to 
service connection for residuals of a back injury and a head 
injury were denied; a notice of disagreement was not received 
in connection with that determination.

2.  Certain items of evidence associated with the claims file 
subsequent to the June 1987 rating decision are so 
significant that they must be considered to fairly decide the 
merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision that denied entitlement to 
service connection for residuals of a back injury and a head 
injury is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000).

2.  New and material evidence has been received since the 
June 1987 rating decision, and the veteran's claims of 
entitlement to service connection for residuals of a back 
injury and a head injury have been reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1987 rating decision denied claims of entitlement to 
service connection for residuals of a back injury and a head 
injury.  It appears that the only service medical record 
located at that time was the veteran's entrance examination 
report.  An attempt to locate pertinent records from the VA 
medical center in Long Beach was reported to be unsuccessful.  
Service connection was denied on the basis that the claimed 
disabilities were not shown on last examination.  The veteran 
was informed of this decision and appellate rights in July 
1987 correspondence, but a notice of disagreement was not 
received to initiate an appeal.  Therefore, the June 1987 
rating decision became final and, as such, that decision may 
not be reopened without "new and material evidence."  See 38 
U.S.C.A. §§ 5108, 7105(c).

Reviewing a final decision based on new and material evidence 
is a multiple step process.  See Elkins v. West, 12 Vet. App. 
209, 214-9 (1999).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material.  If so, the claim is reopened and must be 
considered based upon all the evidence of record.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence received since the June 1987 rating decision 
includes various private medical records dated in the 1980's 
and 1990's.  One document appears to show that the veteran 
was seen for treatment of back complaints in 1983.  
Additionally, in correspondence dated in October 1998, C.R. 
Vernon, D.C., stated that he had treated the veteran for 
thoracic and cervical spine pain, recurring occipital 
headaches, and transient, right arm paresthesia, and that 
these symptoms can be related to being injured during service 
when struck by an errant cable.  Additionally, a few 
additional service medical records were located, including 
the report of the veteran's discharge physical examination.  
In addition, VA treatment records pertaining to headaches 
have been obtained.

The absence of evidence of the claimed disabilities was 
central to the June 1987 denial of service connection. In 
light of the above, the Board finds that the veteran has 
submitted new and material evidence to reopen these claims.  


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
residuals of a head injury and a back injury.  To this 
extent, the appeal is granted subject to the directions set 
forth in the following remand section of this decision. 


REMAND

Although the Board has jurisdiction of the back injury and 
head injury claims, RO review of these claims on the merits 
is necessary before the Board may proceed with appellate 
review.  Bernard v. Brown, 4 Vet.App. 384 (1993). 

The Board also notes that on November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board also notes that at the November 2000 Board hearing, 
the veteran expresses his willingness to report for any 
necessary examinations. 

In view of the above, the Board finds that it may not 
properly undertake appellate review of any of the three 
issues at this time pending further development by the RO.  
Accordingly, the case is REMANDED for the following actions: 

1.  The RO should again contact the VA 
medical facility at Long Beach and 
request a search for any records 
documenting treatment of the veteran in 
1970 and 1971.  Additionally, any other 
pertinent medical records (not already in 
the claims file) should be obtained and 
made of record.  The RO should also take 
action to contact C.R. Vernon, D.C. and 
Dr. K. G. Pride and request copies of all 
pertinent treatment records.  

2.  The RO should also undertake a review 
of the record and accomplish any 
additional actions required by the 
Veterans Claims Assistance Act of 2000. 

3.  The veteran should be scheduled for 
special VA examinations in connection 
with the claimed residuals of a back 
injury, residuals of a head injury, and 
numbness of the right leg.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  The examiners 
should clearly report all findings and 
any of the claimed disorders which are 
found to be present.  As to each such 
disorder which is medically diagnosed, 
the appropriate examiner should offer an 
opinion, if possible, as to the etiology 
thereof. 

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on the basis of all relevant 
evidence and the applicable laws and 
regulations on a de novo basis.  If any 
benefit sought is not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to assist the veteran and to 
afford the veteran due process of law.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


